Bausman, J.
The packing company became defendants’ lessee of three markets under the same lease, for the same one-year period, and for one gross rental, for which reason it could not abandon one of the markets while keeping the others. However, it could do so and, according to the find*197ings of the lower court, did do so with defendants’ assent. As to this last, there being directly contradictory statements, the finding against defendants must be sustained. There was testimony also to support the amount apportioned to the market released.
After delivering the markets, appellant, assuming to act as the packing company’s temporary manager, made a twelve months’ contract with a newspaper for advertising these stores. This was done without previous authority. On the other hand, the packing company’s agents made the payments during several months before the head of that company perceived what they were doing. Here the latter, who might perhaps have repudiated the thing successfully, as between him and this manager, failed to do so, for he distinctly admits that, in order to “smooth relations” with appellant, he continued to permit three or four monthly payments from the packing company’s funds. We must reject the finding of the lower court which charged this item to the appellant as both a fraud in its own interest and as a sum agreed by appellant to be charged back to it by the packing company. Nothing sustains the theory of fraud on the remote motive that the appellant, looking ahead a year, felt it would have these markets back at the end of that time the better for this advertising; and as to the agreement to let the packing company charge it back to the appellant, not only is this denied, but it seems unfair on the face of things and without consideration. In the first place, it was the packing company that had been getting the benefits of this advertising, was then getting it, and was still to get it at the time of this talk. In the second place, the packing company continued to make the payments about three months more. The law is quick to fasten ratification on a principal when he has both received benefits and has discovered the unauthorized act. He must repudiate wholly, finally, and at once.
The judgment is ordered to be modified, and the case is remanded to the lower court with instructions to enter a decree *198in which the appellant will be relieved of the items of advertising set out in the fifth finding of fact.
Morris, C. J., Main, Holcomb, and Parker, JJ., concur.